—Appeal by the defendant from a judgment of the County Court, Westchester County (Lange, J.), rendered November 17, 1994, convicting him of leaving the scene of an incident without reporting and tampering with physical evidence (two counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant validly waived his right to appeal as a condition of his plea agreement (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1; People v Alston, 229 AB2d 396). Copertino, J. P., Joy, Krausman and McGinity, JJ., concur.